Citation Nr: 1522457	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  08-166 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to herbicide exposure, type II diabetes mellitus, or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a Decision Review Officer in March 2007.  A transcript of that hearing is of record.  In a January 2015 letter, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his diagnosed hypertension is due to herbicide exposure in service, or, in the alternative, caused or aggravated by his service-connected type II diabetes mellitus and/or PTSD.  On September 2013 VA examination, the examiner diagnosed hypertension and opined that hypertension was not secondary to diabetes, PTSD, or medications prescribed for PTSD.  However, the examiner did not consider whether hypertension was aggravated by diabetes or PTSD, or otherwise due to service, to include his conceded herbicide exposure.  Accordingly, an addendum opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.)

All outstanding VA treatment records must also be obtained and associated with the claims file on remand.


Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the record any outstanding VA treatment records.  In this regard, a notation that such records were "reviewed electronically," as in the September 2013 supplemental statement of the case (SSOC), will not suffice.  Instead, the VA outpatient records must be associated with the claims file.

2.  Thereafter, return the claims file to the September 2013 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum report.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  

The examiner is requested to provide opinions as to:

(A) Whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is due to service, including conceded herbicide exposure therein.

(B) Whether it is at least as likely as not (a 50 percent or greater probability) that hypertension was caused by his diabetes mellitus and/or PTSD.

(C) Whether it is at least as likely as not(a 50 percent or greater probability) that hypertension has been aggravated (meaning chronically worsened) by his diabetes mellitus and/or PTSD.  If so, please state, to the extent possible, the baseline level of severity of the hypertension before the onset of aggravation.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim, and issue a SSOC as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



